t c memo united_states tax_court marco deplano petitioner v commissioner of internal revenue respondent docket no filed date bernard schulman for petitioner robert e marum for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following additions to petitioner's federal_income_tax for sec_6653 dollar_figure sec_6653 sec_6661 dollar_figure percent of the interest due on dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is liable for additions to tax under sec_6653 and we hold that he is whether petitioner is liable for an addition_to_tax under sec_6661 we hold that he is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in new york new york petitioner received a bachelor of science degree from trinity university of texas in in petitioner was employed as an art director by marsteller inc and also did graphic design and advertising work for gorman-glassberg inc also during petitioner ran a sole_proprietorship providing freelance work in the field of graphic design and advertising from which he reported gross_receipts of dollar_figure and a net profit of dollar_figure petitioner wa sec_26 years old in petitioner's return was prepared by nicholas j coscia an accountant with coscia and amsterdam at this time mr coscia had been petitioner's accountant for approximately years mr coscia was recommended to petitioner by a friend and coworker herb karlitz an entertainment lawyer petitioner relied heavily on mr coscia with respect to all financial matters and even consulted him for help in selecting a health insurance plan prior to and beginning in or around or petitioner's investments had been exclusively in individual_retirement_accounts however at some point in mr coscia approached petitioner with the idea of investing in a partnership known as ridge energy systems ridge energy which was in the business of leasing energy management equipment from the saxon energy corporation saxon energy mr coscia recommended the investment to petitioner describing it as a good idea that would be very beneficial to petitioner petitioner did not independently investigate ridge energy but instead relied on mr coscia's advice in making the investment mr coscia assured him that there was a bank involved a tax consultant involved tax specialist that made the whole thing completely kosher mr coscia also indicated to petitioner that there was profit potential in the investment mr coscia advised him that he had done this kind of thing before they were completely legal and there were benefits to be had especially from a profit point of view with respect to the payment schedule mr coscia indicated to petitioner that he would most likely receive profits back from his investment even before he paid it in full mr coscia also told petitioner that he was an investor in ridge energy as well as members of his own family mr coscia did not disclose that he was receiving commissions from saxon energy for bringing in ridge energy investors in late petitioner made a capital_contribution of dollar_figure to ridge energy and received a 3-percent interest in the partnership petitioner knew two of the other partners in ridge energy one of whom was his coworker mr karlitz petitioner did not seek any other professional advice regarding the investment but did speak with mr karlitz who reinforced what mr coscia told him petitioner had no prior experience with or knowledge of energy management systems and with respect ridge energy in particular he did not know where the equipment was placed how it worked what it looked like or its function also petitioner was not aware that the equipment was leased from saxon energy petitioner received certain written materials upon his investment in ridge energy that coincided with what he had been told by mr coscia however petitioner did not receive appraisals on the equipment and did not ask to see any appraisals because he felt ignorant about such matters these written materials are not a part of the record in this case ridge energy filed a form_1065 u s partnership return of income for calendar_year partnership return on date prepared by peter j amsterdam a partner of mr coscia in the partnership return ridge energy claimed a loss of dollar_figure which consisted of dollar_figure in leasing expenses dollar_figure in management fees and dollar_figure in attorney fees ridge energy also claimed a basis of dollar_figure for investment_tax_credit purposes in the energy management system leased from saxon energy petitioner's allocable shares of losses and investment_tax_credit basis flowing from ridge energy for were dollar_figure and dollar_figure respectively as reported on schedule_k-1 partner's share of income credits deductions etc on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to the tax_matters_partner for ridge energy in which respondent disallowed the losses and investment_tax_credit basis claimed by ridge energy on the partnership return ridge energy and two of its partners filed a petition with this court contesting the adjustments made by the fpaa in ridge energy systems nicholas j and sandra coscia partners other than the tax_matters_partner v commissioner docket no on date this court entered a decision under rule b sustaining respondent's disallowance of the losses and investment_tax_credit basis reported by the ridge energy for its taxable_year on date respondent issued a notice_of_deficiency in which he determined that petitioner was liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 and and for substantial_understatement of tax under sec_6661 with respect to his taxable_year negligence opinion it is respondent's position that petitioner was negligent in claiming a loss and investment_tax_credit from his investment in ridge energy petitioner claims that he is not liable for the additions to tax for negligence because he reasonably relied on mr coscia's advice when he invested in ridge energy and when he claimed a loss and credit with respect to the same to support his contention that his reliance was reasonably based petitioner points to his age and limited investment experience and to the fact that mr coscia had been his accountant for years at the time of his investment sec_6653 imposes an addition_to_tax equal to percent of any underpayment_of_tax if any part of the underpayment is due to negligence in addition sec_6653 adds to the tax an amount equal to percent of the respondent does not argue that petitioner is liable for the additions to tax under sec_6653 due to intentional disregard of rules or regulations interest payable with respect to that portion of the underpayment attributable to negligence negligence is defined as a lack of due care or a failure to act in a reasonable and prudent manner under the circumstances 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 petitioner bears the burden of proving that his actions in claiming the loss and credit were not negligent rule a freytag v commissioner supra pincite when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment turner v commissioner tcmemo_1995_363 under certain circumstances reliance on professional advice may provide an adequate excuse for a taxpayer's actions under sec_6653 however standing alone it is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra pincite the taxpayer must show that his expert had the relevant expertise and knowledge of pertinent facts to give competent advice 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra pincite reliance on expert advice is not reasonable where the 'expert' relied on knows nothing about the business in which the taxpayer invested goldman v commissioner supra pincite in addition the taxpayer must not have any reason to suspect that the expert's advice may not be disinterested 91_tc_524 under the standard applied by the court_of_appeals for the second circuit in goldman it was negligent for petitioner to rely on mr coscia his accountant for advice on investments or energy management systems absent evidence that mr coscia held some degree of expertise or specialized knowledge in these areas petitioner failed to present any evidence that mr coscia had expertise in investments or knowledge of energy management systems and nothing in the record indicates that petitioner made any attempt to ascertain the extent to which mr coscia possessed these skills before acting on his advice in addition although petitioner was not aware that mr coscia was being compensated by saxon energy for bringing in ridge energy investors petitioner did know that mr coscia himself and members of his family had invested in ridge energy which arguably affected mr coscia's ability to give disinterested advice on the investment neither did petitioner independently investigate the bona fides of the investment at the time he made his initial capital_contribution petitioner did not know the nature or function of the equipment being marketed the value of the equipment the identity of the lessor the specifics of any leasing arrangement or how a profit was to be derived from such arrangement petitioner did not request an appraisal of the equipment even though it was the sole income-producing asset of ridge energy indeed according to his testimony petitioner had only a vague and in fact incorrect understanding of the investment namely that it had something to do with drilling the failure to make even minimal inquiries regarding the investment is a strong indication of negligence see goldman v commissioner supra pincite lucas v commissioner tcmemo_1995_341 moreover there is no evidence that petitioner monitored his investment or the activities of ridge energy after investing petitioner points to his age and lack of sophistication as an excuse for failing to make an effort to ascertain mr coscia's expertise or the merits of the investment being proposed we disagree petitioner held a college degree and was successfully operating his own business at the time we have previously sustained respondent's determination imposing additions to tax for negligence and substantial_understatement relating to a loss and investment_tax_credit claimed with respect to another ridge energy partner in buck v commissioner tcmemo_1997_191 likewise we have upheld respondent's negligence determinations in numerous cases involving taxpayers who invested in energy management systems leased from saxon energy and argued that their reliance on professional advice precluded the negligence addition see turner v commissioner tcmemo_1995_363 levine v commissioner tcmemo_1995_362 maminga v commissioner tcmemo_1995_361 lucas v commissioner tcmemo_1995_341 poplar v commissioner tcmemo_1995_337 schillinger v commissioner tcmemo_1990_640 affd without published opinion 1_f3d_954 9th cir in all these cases we required a showing of reasonable effort by the taxpayer to ensure that the investment was a viable profit-motivated transaction in order for the taxpayer to avoid imposition of the negligence additions in an attempt to distinguish himself from the taxpayers in buck and other cases where negligence additions have been sustained petitioner cites 902_f2d_380 5th cir revg tcmemo_1988_408 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 22_f3d_1001 10th cir revg tcmemo_1993_23 petitioner cites these cases as support for his contention that it was reasonable and not negligent for him to rely on the advice of a professional adviser without second-guessing or independently verifying the adviser to require otherwise petitioner argues would nullify the purpose for seeking advice in the first place see heasley v commissioner supra however these cases are distinguishable because they involve taxpayers who performed significantly more investigation into the merits of the investment and or sought out the advice of a professional who was qualified to give advice on the matter involved heasley involved taxpayers who were not high school graduates despite substantially less education than petitioner they nonetheless read at least part of the prospectus reviewed it with their financial adviser and subsequently monitored their investment after investing in these circumstances the court_of_appeals declined to sustain the commissioner's negligence determination in mauerman v commissioner supra which concerned the question of whether the commissioner's refusal to waive additions for a substantial_understatement was an abuse_of_discretion the commissioner's deficiency determination involved only the timing of the deduction the court_of_appeals concluded that the taxpayer's reliance on a tax professional's advice as to the appropriate timing of a deduction was reasonable and therefore the commissioner's refusal to waive the understatement penalty was an abuse_of_discretion the situation in the instant case involves reliance on a professional without any demonstrated capacity in the area with which the advice was concerned as to durrett v commissioner supra and chamberlain v commissioner supra to the extent the holdings in these two cases suggest a relaxation of the requirement that advisers must be knowledgeable if reliance on their advice is to be considered reasonable cf freytag v commissioner supra we note that both are decisions of the court_of_appeals for the fifth circuit appeal of this case is to the court_of_appeals for the second circuit which requires a knowledgeable expert before reliance on his advice is deemed reasonable goldman v commissioner f 3d pincite the record in this case demonstrates that petitioner knew virtually nothing about the ridge energy investment either before or after making it he chose instead to rely on an adviser with no demonstrated knowledge or experience with respect to energy management systems in the circumstances such reliance was not reasonable and does not bar a finding of negligence goldman v commissioner supra freytag v commissioner supra accordingly we sustain respondent's determination imposing additions to tax under sec_6653 and for petitioner's taxable_year sec_6661 sec_6661 imposes an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax for a noncorporate taxpayer an understatement is substantial if it exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6661 generally the understatement is the amount of tax required to be shown on the return over the amount of tax imposed which is shown on the return reduced by that portion of the understatement attributable to the treatment of an item for which there is or was substantial_authority or with respect to which the relevant facts affecting its treatment were adequately disclosed on the return or in a statement attached thereto sec_6661 and b petitioner makes no argument that there was adequate_disclosure likewise petitioner has not produced substantial_authority for the treatment of these items petitioner's claim that he reasonably and in good_faith relied on the advice of his accountant in claiming such items without evidence of what authority mr coscia relied upon in determining the treatment of such items is insufficient to show substantial_authority see buck v commissioner tcmemo_1997_191 authority for this purpose includes statutes or regulatory provisions court decisions administrative pronouncements tax_treaties or legislative_history sec_1 b income_tax regs opinions rendered by tax professionals are not substantial_authority id in the instant case the deficiency upon which the additions to tax were imposed equals dollar_figure the amount of tax required to be shown on the return pursuant to the previous partnership proceedings is dollar_figure thus the understatement dollar_figure i sec_3 because we conclude that petitioner has not made adequate_disclosure or produced substantial_authority it is unnecessary for us to consider whether petitioner's investment in ridge energy is a tax_shelter within the meaning of sec_6661 substantial because it exceeds the greater of dollar_figure or percent of the amount required to be shown on the return dollar_figure petitioner has not shown that the understatement is reduced under sec_6661 we accordingly sustain respondent's determination of this addition sec_6661 provides that respondent may waive all or any part of the addition_to_tax under sec_6661 upon a showing by petitioner that there was reasonable_cause for the understatement or a part thereof and that petitioner acted in good_faith there is no evidence that a waiver was requested or denied in this case even if we were to assume that a waiver had been requested respondent's refusal to grant one is reviewable only for abuse_of_discretion 91_tc_1079 based upon our holding that petitioner's reliance on his accountant in claiming the deduction and credit with respect to the ridge energy investment was not reasonable we likewise hold that any failure by respondent to grant a waiver based on petitioner's reliance would not constitute an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
